UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-1386


JOHN D. STRASSINI,
                                               Plaintiff - Appellant,

          and

REBECCA A. STRASSINI,
                                                            Plaintiff,

          versus

WARREN L. TADLOCK; IMC MORTGAGE COMPANY; GREEN
TREE FINANCIAL CORPORATION, NC; HOMEGOLD
MORTGAGE COMPANY,
                                            Defendant - Appellees.


Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Richard L. Voorhees,
District Judge. (CA-00-73-3-V; BK-99-32153; BK-00-30030)


Submitted: January 29, 2004                 Decided:   February 4, 2004


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John D. Strassini, Appellant Pro Se.        Warren Lee Tadlock,
Charlotte, North Carolina; Alexandria P. Kenny, SHAPIRO & INGLE,
L.L.P., Charlotte, North Carolina; Wallace S. Osborne, Charlotte,
North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           John D. Strassini appeals from the district court’s order

affirming the bankruptcy court’s orders: (1) denying confirmation

of his Chapter 13 plan, and (2) dismissing a petition filed by

Strassini’s former wife. Our review of the record and the opinions

below discloses no reversible error.       Accordingly, we affirm for

the reasons stated by the district court.               See Strassini v.

Tadlock, Nos. CA-00-73-3-V; BK-99-32153; BK-00-30030 (W.D.N.C.

filed Sept. 26, 2002 and entered Sept. 27, 2002).        We dispense with

oral   argument   because   the   facts   and   legal    contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                 AFFIRMED




                                  - 2 -